Exhibit 10.1
COOPERATION AGREEMENT


July 23, 2010


Mr. Mason Morfit
ValueAct Capital
435 Pacific Avenue
Fourth Floor
San Francisco, CA 94133


Re:  Cooperation Agreement


Dear Mason:


Based upon the recommendation of the Governance Committee (the “Governance
Committee”) of the board of directors (the “Board”) of Immucor, Inc. (the
“Company”), and having received your consent to act as a director of the
Company, effective upon the execution and delivery of, and subject to the terms
and conditions of, this cooperation agreement, the Board has (i) elected you
(“you” or the “Nominee”) as a director of the Company to serve until the 2010
annual meeting of the Company’s shareholders (the “2010 Meeting”), or until your
earlier death, resignation, disqualification or removal, and (ii) subject to
compliance by the ValueAct entities that are signatories to this agreement (the
“Investors”) and you with this agreement and your continuing to satisfy the
Conditions (as defined in Section 1(b) below), determined to nominate you for
election as a director of the Company at the 2010 Meeting.  If you are elected
by the Company’s shareholders at the 2010 Meeting to serve as a director, then
subject to compliance by the Investors and you with this agreement and your
continuing to satisfy the Conditions, you shall serve until the annual meeting
of shareholders of the Company in 2011 (including any adjournment or
postponement thereof) (the “2011 Meeting”), or until your earlier death,
resignation, disqualification or removal.


By signing this agreement, the undersigned agree and acknowledge as follows
(capitalized terms used in this agreement but not defined have the meanings
given to such terms in Section 6 below):


1.            Board Representation
 
(a)           As a condition to your nomination for election as a director of
the Company at the 2010 Meeting, you and the Investor Group shall provide to the
Company the information required to be disclosed for candidates for directors
and their Affiliates and Representatives in a proxy statement under the federal
securities laws and applicable rules and regulations of The Nasdaq Stock Market
and such other information as reasonably requested by the Company with respect
to you and the Investor Group.
 
(b)           Nominee agrees that, at all times while serving on the Board, he
will (i) meet all independence and other standards under applicable rules of The
Nasdaq Stock Market and the Securities and Exchange Commission (the “SEC”) and
applicable provisions of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); (ii) be qualified to serve as a director under the Georgia
Business Corporation Code, as amended; and (iii) not serve as a director (or in
a similar capacity) of any Person that is identified in writing by the Company
from time to time as a competitor of the Company (the foregoing in these clauses
(i), (ii) and (iii) being referred to as the “Conditions”).  Nominee agrees to
promptly advise the Chairperson of the Governance Committee in writing if he
ceases to satisfy any of the Conditions.  If (i) Nominee ceases to satisfy any
of the Conditions or breaches any of his obligations under this Section 1, or
(ii) any member of the Investor Group fails to comply with any of the terms of
this agreement, upon the request of the Board Nominee shall promptly deliver his
written resignation to the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           At all times while serving as a director, Nominee shall: (i)
comply with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to Board members, including the Company’s code of conduct
and corporate governance guidelines; and (ii) keep confidential and not publicly
disclose discussions and matters considered in meetings of the Board and Board
committees, unless previously disclosed publicly by the Company.
 
(d)           If, at any time while Nominee is serving as a director, the
members of the Investor Group, collectively, cease to beneficially own, in the
aggregate, at least 5% of the outstanding Voting Securities, then upon notice
from the Board to the Investors, (i) the Company’s obligations under the first
paragraph of this agreement shall terminate immediately, and (ii) Nominee shall
offer to resign from the Board immediately and, if requested by the Governance
Committee, he shall promptly deliver his written resignation to the Board.
 
(e)           So long as the Investor Group collectively beneficially owns, in
the aggregate, at least 5% of the outstanding Voting Securities, if at any time
prior to the 2011 Meeting a vacancy on the Board is created as a result of the
Nominee’s death, resignation, disqualification or removal, or the nomination of
the Nominee at the 2010 Meeting is withdrawn for any reason, then the Investor
Group and the Company (acting through the Board) shall work together in good
faith to fill such vacancy or replace such nominee with an individual employed
by one of the Investor Group who (i) meets the Conditions, (ii) meets the
historical standards and criteria applied by the Company in nominating and
appointing directors, and (iii) is otherwise mutually acceptable to the Investor
Group and the Company, and thereafter such individual shall serve and/or be
nominated as the “Nominee” under this agreement.
 
2.            Investor Representations and Warranties
 
The Investors jointly and severally represent and warrant to the Company that:
 
(a)           Each of the Investors is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and has all
requisite power and authority to execute and deliver this agreement; this
agreement has been duly executed and delivered by each of the Investors and the
Nominee; and this agreement constitutes the valid and binding agreement of each
of the Investors and the Nominee, enforceable against each of the Investors and
the Nominee in accordance with its terms;
 
(b)           as of the date of this agreement, (i) the members of the Investor
Group, collectively, beneficially own, in the aggregate, the number of the
Company’s common stock, par value $0.10 per share (“Common Shares”) set forth on
Schedule A, (ii) such Common Shares constitutes all of the Voting Securities
beneficially owned by the members of the Investor Group; and (iii) no member of
the Investor Group, directly or indirectly (A) owns beneficially or of record
any Derivative Instruments, (B) beneficially owns, or has any rights or options,
or is party to any proxy, contact, arrangement, agreement or understanding to
acquire or vote, any Common Shares or Derivative Instruments or (C) beneficially
owns, or has any rights or options, or is party to any proxy, contact,
arrangement, agreement or understanding to acquire any debt securities of the
Company;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           as of the date of this agreement, the Nominee satisfies the
Conditions, and the Nominee does not have any personal or business interests
that would conflict with his responsibilities and obligations to the Company as
a director; and
 
(d)           no member of the Investor Group has taken any action prior to the
date hereof that, if taken on or after the date hereof, would violate Section
3(a) of this agreement.
 
3.            Investor Cooperation
 
(a)           Each of the Investors agrees that, during the Covered Period, no
member of the Investor Group shall, unless specifically requested in writing by
a resolution of a majority of the Company’s directors (not including the
Nominee), directly or indirectly, in any manner, alone or in concert with
others:
 
(i)           acquire, agree or seek to acquire or make any proposal or offer to
acquire, or announce any intention to acquire, any Voting Securities if,
immediately after such acquisition, the members of the Investor Group,
collectively, would, in the aggregate, beneficially own more than 20% of the
then outstanding Voting Securities;
 
(ii)           (A) propose to any Person, or effect or seek to effect, or make
any statement with respect to, any tender or exchange offer, merger,
consolidation, acquisition, divestiture, business combination, recapitalization,
reorganization, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its subsidiaries or any of their respective
securities or assets, or (B) tender any voting securities into any tender or
exchange offer;
 
(iii)           form, join, encourage, influence, advise or in any way
participate in any Group with respect to any Voting Securities or otherwise in
any manner agree, attempt, seek or propose to deposit any Voting Securities into
any voting trust or subject any Voting Securities to any voting or similar
arrangement;
 
(iv)           make, or in any way encourage or participate in any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a−1(l)(2)(iv) under
the Exchange Act) or consents to vote, or seek to advise, encourage or influence
any Person with respect to the voting of, any Voting Securities;
 
(v)           (A) initiate, propose or otherwise “solicit” (as such terms are
used in the proxy rules of the SEC) shareholders of the Company for the approval
of any shareholder proposal or cause or encourage any Person to initiate any
such shareholder proposal; or (B)  seek to call, or request the call of, or call
a special meeting of the shareholders of the Company;
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)           seek election or appointment to, or representation on, or
publicly nominate or propose the nomination of any candidate to the Board, other
than as set forth in this agreement; or seek the removal of any member of the
Board;
 
(vii)          take any action (other than voting its Voting Securities) in
support of or make any proposal or request concerning:  (A) a sale or transfer
of a material amount of assets of the Company or any of its subsidiaries;
(B) advising, controlling, changing or influencing, or seeking to advise,
control, change or influence, the Board or the management, strategies or
policies of the Company, including any plans or proposals to change the number
or term of directors; (C) any material change in the capitalization, debt
structure, dividend policy, business or corporate structure of the Company; or
(D) seeking to have the Company (1) waive, or make amendments or modifications
to, the Company’s articles of incorporation, bylaws or rights agreement, or (2)
take actions which may impede the acquisition of control of the Company by any
Person;
 
(viii)         other than in a Rule 144 brokers transaction, knowingly sell,
transfer or otherwise dispose of any Voting Securities to any Person who or that
is (or will become upon consummation of such sale, transfer or other
disposition) a beneficial owner of 10% or more of the outstanding Voting
Securities;
 
(ix)            (A) request the Company or any of its representatives to release
any member of the Investor Group from, amend or waive any provision of this
agreement, or (B) otherwise take, or make any public disclosure, announcement or
statement with respect to any intention, plan or arrangement to take, any action
that is inconsistent with, any provision of this agreement;
 
(x)             make, or issue or cause to be made or issued, or in any way
encourage any other Person to make or cause to be made, any public disclosure,
announcement or statement: (A) in support of any solicitation described in
paragraph (iv) above (other than solicitations by the Company); (B) in support
of any matter described in paragraph (v) above; (C) regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, strategies, policies or affairs or any of its securities or assets
or this agreement, that is inconsistent with the provisions of this agreement,
including  any intent, purpose, plan or proposal that is conditioned on, or
would require waiver, amendment, nullification or invalidation of, any provision
of this agreement or take any action that could require the Company to make any
public disclosure relating to such intent, purpose, plan, proposal or condition,
or any other matter set forth in this agreement; (D) that disparages, the
Company, any of its directors or officers or any individual who has served as a
director or officer of the Company; or (E) otherwise concerning the Board, the
Company, or the management, policies, strategies, affairs or business of the
Company and its subsidiaries; or
 
 
 

--------------------------------------------------------------------------------

 
 
(xi)             have any discussions or communications, or enter into any
arrangement, understanding or agreements (whether written or oral) with, or
encourage, advise, assist, finance or facilitate, any Person in connection with
any of the foregoing; make any investment in or enter into any arrangement with
any other Person that engages, or offers or proposes to engage, in any of the
foregoing; or otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with any of the foregoing.
 
(b)           Nothing in Section 3(a) shall limit any actions that may be taken
by the Nominee acting solely as a director of the Company consistent with his
fiduciary duties as a director of the Company.
 
4.            Confidentiality; Public Announcements; Securities Filings
 
(a)           Concurrently with and as a condition of this agreement, each of
the Investors and the Nominee is entering into a confidentiality agreement with
the Company in form attached hereto as Exhibit A (the “Confidentiality
Agreement”).
 
(b)           Nominee (i) acknowledges that he has received a copy of the
Company’s Insider Trading Policy (the “Trading Policy”) and (ii) agrees that,
until expiration of the Covered Period and thereafter for so long as the Nominee
or any member of the Investor Group is in possession of material, non-public
information, Nominee shall comply with the Trading Policy and comply with
applicable federal securities laws restricting a Person’s ability to purchase,
sell, trade or otherwise transfer securities of the Company, and a Person’s
ability to communicate material, non-public information to any other Person
under circumstances in which it is reasonably foreseeable that such Person may
purchase, sell, trade or otherwise transfer securities of the Company, while in
possession of material, non-public information of an issuer.  Each of the
Investors agrees that, until expiration of the Covered Period and thereafter for
so long as the Nominee or any member of the Investor Group is in possession of
material, non-public information, each of the Investors shall, and shall cause
its respective Affiliates and Representatives to, comply with applicable federal
securities laws restricting a Person’s ability to purchase, sell, trade or
otherwise transfer securities of the Company, and a Person’s ability to
communicate material, non-public information to any other Person under
circumstances in which it is reasonably foreseeable that such Person may
purchase, sell, trade or otherwise transfer securities of the Company, while in
possession of material, non-public information of an issuer.
 
(c)           The Company may announce the election of Nominee as a director of
the Company by means of a joint press release in a form reasonably agreeable to
the Investors (the “Press Release”).  The Investors shall promptly prepare and
file an amendment (the “13D Amendment”) to their Schedule 13D with respect to
the Company filed with the SEC on July 27, 2009, as subsequently amended,
reporting the entry into this agreement and amending applicable items to conform
to its obligations hereunder.  The 13D Amendment shall be consistent with the
Press Release and the terms of this agreement.  The Investors and the Investor
Affiliates shall provide the Company with reasonable opportunity to review and
comment upon the 13D Amendment prior to filing, and shall consider in good faith
any changes proposed by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.            Termination
 
(a)           This agreement is effective as of the date hereof and shall remain
in full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending on the date that is the earliest of (i) the date that is
30 days following the date that the Company materially breaches its obligations
under the first paragraph of this agreement, provided that such breach has not
been cured prior to the expiration of such 30-day period; (ii) the date
immediately following the date of the 2011 Meeting; and (iii) such other date
established by mutual written agreement of the Company and the Investors.
 
(b)           The provisions of Section 1(c) , Section 4, this Section 5,
Section 6 and Section 7 shall survive the termination of this agreement. No
termination pursuant to Section 5(a) shall relieve any party hereto from
liability for any breach of this agreement prior to such termination.
 
6.            Definitions
 
The following terms, as used in this agreement, have the following meanings:
 
(a)           The term “Affiliate” has the meaning given to such term in Rule
12b-2 promulgated by the SEC under the Exchange Act, and shall include Persons
who become Affiliates of any Person after the date of this agreement;
 
(b)           the terms “beneficial owner” and “beneficially own” have the
respective meanings given to such terms in Rule 13d-3 promulgated by the SEC
under the Exchange Act;
 
(c)           the term “Derivative Instrument” means any profits interest,
option, warrant, convertible security, stock appreciation right, or similar
right with an exercise or conversion privilege or a settlement payment or
mechanism at a price related to any class or series of securities of the Company
or with a value derived in whole or in part from the value of any class or
series of securities of the Company or any derivative or synthetic arrangement
having characteristics of a long position in any class or series of securities
of the Company, whether or not such instrument or right shall be subject to
settlement in the underlying class or series of securities of the Company, or
otherwise, and any performance-related fees to which such shareholder is
entitled based, directly or indirectly, on any increase or decrease in the value
of securities of the Company;
 
(d)           the term “Investor Group” means, collectively, each Investor and
each Affiliate and Representative of each of the Investors and their Affiliates;
 
(e)           the term “Group” means any partnership, limited partnership,
syndicate or other group, including, without limitation, any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act);
 
(f)            the terms “Person” or “Persons” mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature;
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           the term “Representative” means each of the Investors’ and their
respective Affiliates’ directors, officers, partners, members, employees, agents
(acting in such capacity), attorneys, advisors, consultants, directly or
indirectly controlled investment funds and any Person in which the Investors or
their Affiliates and/or such funds beneficially own and/or exercise control or
direction over, directly or indirectly, securities carrying more than fifty
percent (50%) of the voting rights of such Person; and
 
(h)           the term “Voting Securities” means Common Shares and any other
securities of the Company entitled to vote in the election of directors of the
Company, or securities convertible into, or exercisable or exchangeable for
Common Shares or such other securities.
 
7.             Miscellaneous Provisions
 
(a)           This agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties and their respective successors and assigns;
provided, however, the rights and privileges set forth in this agreement are
personal to the Investors and the Nominee and may not be transferred or assigned
to any Person, whether by operation of law or otherwise.  Nothing in this
agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this agreement on any Person
other than the parties and their respective successors and permitted assigns.
 
 (b)           This agreement shall be governed and construed in accordance with
the laws of the State of Georgia, without regard to the conflict of law
principles thereof. The parties  (i) irrevocably and unconditionally consent and
submit to the jurisdiction of the state and federal courts located in the State
of Georgia for purposes of any action, suit or proceeding arising out of or
relating to this agreement; (ii) agree that service of any process, summons,
notice or document by U.S. registered mail to the address set forth at the end
of this agreement shall be effective service of process for any action, suit or
proceeding brought against them; (iii) irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this agreement in any state or federal court located in the
State of Georgia; and (iv) irrevocably and unconditionally waive the right to
plead or claim, and irrevocably and unconditionally agree not to plead or claim,
that any action, suit or proceeding arising out of or relating to this agreement
that is brought in any state or federal court located in the State of Georgia
has been brought in an inconvenient forum.  The parties agree that irreparable
damage would occur if any of the provisions of this agreement were not performed
in accordance with the terms hereof and that the parties are entitled to an
injunction or specific performance of the terms hereof in addition to any other
remedies at law or in equity.
 
(c)           This agreement may only be amended pursuant to a written agreement
executed by all the parties, and no waiver of compliance with any provision or
condition of this agreement and no consent provided for in this agreement shall
be effective unless evidenced by a written instrument executed by the party
against whom such waiver or consent is to be effective.  No failure or delay by
a party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           This agreement, together with the Confidentiality Agreement,
constitutes the entire agreement of all the parties and supersedes any and all
prior and contemporaneous agreements, memoranda, arrangements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof.
 
(e)            This agreement may be executed in any number of counterparts
(including by fax transmission or e-mail), each of which shall be deemed to be
an original, but all of which together shall constitute one binding agreement on
the parties, notwithstanding that not all parties are signatories to the same
counterpart.  The captions contained in this agreement are for convenience only
and shall not affect the construction or interpretation of any provisions of
this agreement.
 
We look forward to your joining our Board.  Please sign and have the Investors
sign in the space provided below to acknowledge your and the Investors’
agreement to the foregoing.
 

  Sincerely yours,           /s/ Dr. Gioacchino De Chirico     Dr. Gioacchino De
Chirico     President and CEO  

 
Accepted and agreed as of
July 23, 2010:
 
NOMINEE:


/s/ Mason Morfit
 

Mason Morfit
 



INVESTORS:
 
VALUEACT CAPITAL MASTER FUND, L.P., by
VA PARTNERS I, LLC, its General Partner
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
VA PARTNERS I, LLC



By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  

 
VALUEACT CAPITAL MANAGEMENT, L.P., by
VALUEACT CAPITAL MANAGEMENT, LLC,
its General Partner



By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  


VALUEACT CAPITAL MANAGEMENT, LLC
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  


VALUEACT HOLDINGS, L.P., by VALUEACT
HOLDINGS GP, LLC, its General Partner
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  


VALUEACT HOLDINGS GP, LLC
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
VALUEACT SMALLCAP MASTER FUND, L.P. by
VA SMALLCAP PARTNERS, LLC, its General Partner
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  



VA SMALLCAP PARTNERS, LLC
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  


VALUEACT SMALLCAP MANAGEMENT, L.P. by
VALUEACT SMALLCAP MANAGEMENT, LLC,
its General Partner
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  



VALUEACT SMALLCAP MANAGEMENT, LLC
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  

 
/s/ David Lockwood
 

David Lockwood
 

 
 
 

--------------------------------------------------------------------------------

 

Schedule A


Common Shares Beneficially Owned by the Investor Group
 

ValueAct Capital Master Fund, L.P.   7,540,665     ValueAct SmallCap Master
Fund, L.P.   1,372,671

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
July 23, 2010
 
The Nominee and the Investors
c/o ValueAct Capital
435 Pacific Ave., 4th Floor
San Francisco, CA 94920
 
Ladies and Gentlemen:
 
This letter agreement shall be effective concurrently with the execution of the
Cooperation Agreement (the “Cooperation Agreement”), dated as of the date
hereof, by and among the Nominee, the Investors and Immucor, Inc., a Georgia
corporation (the “Company”).  Capitalized terms used but not otherwise defined
in this letter agreement have the respective meanings given to such terms in the
Cooperation Agreement.
 
The Investors (each of the foregoing individually without distinction, “you”)
have informed the Company that, subject to the terms of, and in accordance with,
this letter agreement and except as otherwise instructed by the Company, the
Nominee may disclose to one or more members of the Investor Group confidential,
non-public information regarding the Company and its Affiliates and their
respective businesses the Nominee obtains while a member of the Board.  You
acknowledge and agree that all such information is confidential and proprietary
to the Company and may include strategic, business or financial planning
information, financial results, financial projections and forecasts, the
thoughts and deliberations of the Board or its committees as a whole or of
individual members of the Board or its committees or members of senior
management, advice received by the Board or its committees or members of
management of the Company from attorneys, accountants, consultants and other
advisors to the Company or the Board or its committees, and other confidential
or proprietary, non-public information the disclosure of which could harm the
Company and its shareholders.
 
In consideration of the Company’s agreements and obligations in the Cooperation
Agreement, you and your Affiliates and your and your Affiliates’ Representatives
agree to treat any and all information regarding the Company and its Affiliates
and their respective businesses that is given to or received by you or your
Representatives by the Company or any of its Representatives or the Nominee
(regardless of the manner in which it is furnished, including without limitation
in written or electronic  format or orally, gathered by visual inspection or
otherwise), together with those portions of any notes, analyses, compilations,
studies, interpretations, documents or records containing, referring, relating
to, based upon or derived from such information (collectively, “Confidential
Information”), in accordance with the provisions of this letter agreement, and
to take or abstain from taking the other actions hereinafter set forth.
 
1.           The term “Confidential Information” does not include information
that (i) is or has become generally available to the public other than as a
result of a direct or indirect disclosure by you or your Representatives in
violation of this letter agreement or any other duty or obligation of
confidentiality to the Company or one of its Affiliates, (ii) was within or came
into your or any of your Representatives’ possession other than by being
furnished to you by the Nominee, or by or on behalf of the Company or one of its
Representatives or by or on behalf of the Nominee; provided that in the case of
the immediately foregoing clause (ii), the source of such information was not
believed by you at the time of the receipt of such information, after reasonable
inquiry of the disclosing person, to be bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the Company or one of its Affiliates with respect to such information at the
time the same was disclosed, or (iii) was independently developed by you or your
Representatives without reference to or use of any of the Confidential
Information.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           You hereby agree that you and your Affiliates and your respective
Representatives will (a) keep the Confidential Information strictly confidential
and not disclose any of it except as permitted below, and (b) not use any of the
Confidential Information in relation to any action described in Section 3(a) or
Section 4(b) of the Cooperation Agreement; provided, however, that you may
disclose Confidential Information to your Representatives who are informed by
you of the confidential nature of such information and agree to comply with this
letter agreement, and you will be responsible for any violation of this letter
agreement by your Representatives as if they were parties hereto.  It is
understood and agreed that, without the written consent of the Company, the
Nominee shall not disclose to you or your Affiliates and your respective
Representatives any Legal Advice (as defined below) that may be included in the
Confidential Information.  “Legal Advice” as used herein shall mean the advice
and information provided by legal counsel to the Company or the Board or its
committees or to senior management of the Company regarding the Company or any
of its affiliates or their respective businesses.
 
3.           If you or any of your Representatives are requested or required by
any court or regulatory authority to disclose any of the Confidential
Information, you will (a) immediately notify the Company in writing by facsimile
and certified mail, (b) sufficiently in advance of such disclosure to allow the
Company a reasonable opportunity to respond, provide the Company with a list of
any Confidential  Information you intend to disclose and (c) at all times
cooperate with the Company, at the Company’s  request and expense, to the extent
it may seek to limit such disclosure, including, if requested, taking all
reasonable steps to resist or narrow the scope of such requested or required
disclosure and to obtain confidential treatment of any information which could
be disclosed.  If, in the absence of a protective order or the receipt of a
waiver from the Company in its sole discretion after a request in writing
therefor is made by you (such request to be made as soon as reasonably
practicable to allow the Company a reasonable amount of time to respond
thereto), you are required by any court or regulatory authority to disclose
Confidential Information, you will disclose only that portion of the
Confidential Information which you are advised by counsel is legally required
and use your reasonable best efforts to obtain assurances that confidential
treatment will be accorded to such Confidential Information.  In no event will
you or any of your Representatives oppose action by the Company to obtain a
protective order or other relief to prevent the disclosure of the Confidential
Information or to obtain reliable assurance that confidential treatment will be
afforded the Confidential Information.  In the event that you and/or your
Representatives shall have complied fully with the provisions of this paragraph,
you and your Representatives shall have no liability hereunder for the
disclosure of that Confidential Information which it is required by Law to be so
disclosed.
 
4.           You acknowledge that (a) none of the Company or any of its
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of the Confidential Information, and (b) none of
the Company or any of its Representatives shall have any liability to you or to
any of your Representatives relating to or resulting from the use of the
Confidential Information or any errors therein or omissions therefrom.
 
5.           All Confidential Information shall remain the property of the
Company.  Neither you nor any of your Representatives shall by virtue of
disclosure of and/or your use of any Confidential Information acquire any rights
with respect thereto all of which rights (including all intellectual property
rights) shall remain exclusively with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           You hereby represent and warrant to the Company that this letter
agreement has been duly authorized, executed and delivered by you, and is a
valid and binding obligation, enforceable against you in accordance with its
terms.
 
7.           It is understood and agreed that no failure or delay by the Company
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
8.           You and your Affiliates and your respective Representatives’ duty
to protect the Company’s Confidential Information pursuant to this letter
agreement expires three (3) years from the later of the effective date of this
letter agreement and the date of disclosure of the Confidential Information,
provided that the duty of you and your Affiliates and your respective
Representatives to protect Confidential Information relating to any litigation,
investigations or other proceedings shall continue without limitation as to
time.
 
9.           You acknowledge that the value of the Confidential Information to
the Company is unique and substantial, but may be impractical or difficult to
assess in monetary terms.  In the event of an actual or threatened violation of
this letter agreement, you expressly consent to the enforcement of this letter
agreement by injunctive relief or specific performance, without proof of actual
damages, in addition to any other remedy to which the Company is entitled at law
or in equity.  Each of the parties hereto (a) irrevocably waives the right to
trial by jury, (b) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (c) irrevocably consents to service of process by first-class
certified mail, return receipt requested, postage prepaid, to the address of
such party’s principal place of business or as otherwise provided by applicable
law.  THIS LETTER AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF GEORGIA WITHOUT
GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
 
10.           This letter agreement contains the entire understanding of the
parties with respect to the subject matter hereof and thereof and may be amended
only by an agreement in writing executed by the parties hereto.
 
11.           All notices, consents, requests, instructions, approvals and other
communications  provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if delivered in
person or sent by overnight delivery (providing proof of delivery) to the party
at the following addresses (or at such other address for a party as shall be
specified by like notice) on the date of delivery, or if by fax, upon
confirmation of receipt:
 
 
 
If to the Company:
Immucor, Inc.

 
3130 Gateway Drive

 
Norcross, Georgia 30071

 
 
Attention: General Counsel

 
 
Fax: (770) 242−8930




 
If to the Nominee, any
 

 
Investor or any Investor Affiliate:
ValueAct Capital Management, L.P.

 
435 Pacific Ave., 4th Floor

 
San Francisco, CA 94920

 
 
Attention: General Counsel

 
 
Fax: (415) 362−5727



 
 

--------------------------------------------------------------------------------

 
 
12.           If at any time subsequent to the date hereof, any provision of
this letter agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this letter
agreement.
 
13.           This letter agreement may be executed in two or more counterparts
which together shall constitute a single agreement.
 
14.           This letter agreement and the rights and obligations herein may
not be assigned or otherwise transferred, in whole or in part, by you without
the express written consent of the Company.
 
15.           Each of the parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this letter agreement, and that it has executed the
same with the advice of said counsel.  Each party and its counsel cooperated and
participated in the drafting and preparation of this letter agreement and the
documents referred to herein, and any and all drafts relating thereto exchanged
among the parties shall be deemed the work product of all of the parties and may
not be construed against any party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this letter agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties hereto, and any controversy over interpretations
of this letter agreement shall be decided without regards to events of drafting
or preparation.
 
Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.
 

  Very truly yours,           Immucor, Inc.         By:   /s/ Gioacchino De
Chirico     Gioacchino De Chirico     President and CEO  

 
Accepted and agreed as of
July 23, 2010:
 
NOMINEE:


/s/ Mason Morfit
 

Mason Morfit
 

 
 
 

--------------------------------------------------------------------------------

 
 
INVESTORS:
 
VALUEACT CAPITAL MASTER FUND, L.P., by
VA PARTNERS I, LLC, its General Partner
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  

 
VA PARTNERS I, LLC



By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  

 
VALUEACT CAPITAL MANAGEMENT, L.P., by
VALUEACT CAPITAL MANAGEMENT, LLC,
its General Partner



By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  


VALUEACT CAPITAL MANAGEMENT, LLC
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  


VALUEACT HOLDINGS, L.P., by VALUEACT
HOLDINGS GP, LLC, its General Partner
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  


VALUEACT HOLDINGS GP, LLC
 

By: /s/ George F. Hamel, Jr.   Name: George F. Hamel, Jr.   Title: Chief
Operating Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
VALUEACT SMALLCAP MASTER FUND, L.P. by
VA SMALLCAP PARTNERS, LLC, its General Partner
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  



VA SMALLCAP PARTNERS, LLC
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  


VALUEACT SMALLCAP MANAGEMENT, L.P. by
VALUEACT SMALLCAP MANAGEMENT, LLC,
its General Partner
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  



VALUEACT SMALLCAP MANAGEMENT, LLC
 

By: /s/ David Lockwood   Name: David Lockwood   Title: Managing Member  

 
/s/ David Lockwood
 

David Lockwood
 

 